Order, Supreme Court, New York County (Joan A. Madden, J.), entered July 22, 2010, which, in an action seeking payment on a promissory note, inter alia, granted plaintiffs motion for summary judgment pursuant to CPLR 3213, unanimously affirmed, without costs.
Plaintiff established his entitlement to judgment as a matter law by producing the promissory note executed by defendants and demonstrating that they failed to pay (see Judarl v Cycletech, Inc., 246 AD2d 736, 737 [1998]). In opposition, defendants failed to raise a triable issue as to whether plaintiff fraudulently induced them to execute the note (see e.g. Beer Sheva Realty Corp. v Ponjnitayapanu, 214 AD2d 352 [1995]).
There is no evidence that when executing the note defendants actually relied on any misrepresentations by plaintiff as to his qualifications. Rather, it is undisputed that they executed the note in exchange for rescinding their pre-existing agreement because they were dissatisfied with the results of their business venture with plaintiff.
*526We have considered defendants’ remaining arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Acosta, Renwick and Freedman, JJ.